Beck, J.
The order of the district court dismissing the case was erroneous.
The jurisdiction of justices of the peace is co-extensive with the county. Code, § 4660. The justice trying the cause acquired jurisdiction therein by defendant having been brought into his court and submitting, without objection, to be tried there. .
If there was any error or irregularity in taking defendant before the justice rendering the judgment, which we do not determine, it.was waived by the failure to raise objection *425founded thereon at the proper time. Objections upon such grounds cannot be first made upon appeal in the District Court.
Reversed.